The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION
Status of Case
This communication is in response to the filing of Application 17/001,100 by MONAJEMI et al. for “SIMULTANEOUS TRANSMIT AND RECEIVE CAPABILITY INDICATION METHOD FOR MULTI-LINK DEVICES”, filed on 08/24/2020. 
Claims 1-20 are now pending. The independent claims are 1, 15 and 18.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-10, 12-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US20180175997A1), hereinafter LIU.

Regarding claim 1, LIU teaches A method comprising: at a first multilink device configured to communicate wirelessly with a first radio and a second radio of a second multilink device: (LIU, Fig. 2, paragraph 36, teach multilink devices ENB 205 and UE 220 configured to perform the functions as described by Fig. 6A.)
accessing a set of parameters for a known mathematical model that establishes a frequency separation to be imposed between transmission from the first radio and reception at the second radio in order to achieve a predetermined reception performance at the second radio when the transmission and the reception are simultaneous; (LIU, Fig. 6A, steps 610, 615, paragraphs 50-51, teach the eNB performing full-duplex (FD) (i.e. simultaneous transmission and reception) link adaptation by accessing FD configuration parameters. Furthermore, as described by Figs. 7-8, paragraphs 48-49, the FD configuration parameters (i.e. set of parameters) comprise calculations based at least in part on transmission power, cancellation gain, and self interference (i.e. known mathematical models that establish frequency separation to be imposed between transmission from the first radio and reception at the second radio) in order to achieve FD communication (i.e. a predetermined reception performance at the second radio when the transmission and the reception are simultaneous).)
and using the known mathematical model, computing the frequency separation based on the set of parameters. (LIU, Fig. 6A, steps 610, 615, paragraphs 50-51, Figs. 7-8, paragraphs 48-49, teach basing the FD configuration parameters on the known mathematical models to reduce self interference (i.e. frequency separation).)

LIU teaches the method of claim 1, wherein the predetermined reception performance enables the second multilink device to operate in a simultaneous transmit and receive (STR) mode via the first radio and the second radio. (LIU, Fig. 6A, steps 620, 625, paragraphs 51-52, teach instructing and communicating via Full-Duplex operation.) 

Regarding claim 3, LIU teaches the method of claim 1, further comprising: determining a power difference between a transmit power of the first radio and a receive power at the second radio that results when the first multilink device transmits to the second radio, (LIU, Figs. 7-8, paragraphs 48-49, teach determining a power difference between a transmit power and receiver power based on the transmission.) wherein the accessing includes accessing a reference set of parameters for the known mathematical model that establishes the frequency separation, (LIU, Fig. 6A, steps 610, 615, paragraphs 50-51, teach the eNB performing full-duplex (FD).) and wherein the computing includes computing the frequency separation based on the reference set of parameters and the power difference. (LIU, Figs. 7-8, paragraphs 48-49, the FD configuration parameters (i.e. set of parameters) comprise calculations based at least in part on transmission power, cancellation gain, and self-interference.)

Regarding claim 9, LIU teaches the method of claim 1, wherein the first multilink device includes an access point and the second multilink device includes a multilink client device. (LIU, Fig. 2, paragraph 36, teach multilink devices ENB 205 and UE 220 configured to perform the functions as described by Fig. 6A.)

Regarding claim 10, LIU teaches the method of claim 1, further comprising, at the first multilink device: determining a modulation and coding scheme (MCS) for the second multilink device; and modifying the frequency separation based on the MCS. (LIU, Fig. 11A, step 1110, 1120, and Fig. 11B, steps 1165, 1175, paragraphs 63-64, teach adapting the MCS level based on the measurement report.)

Regarding claim 12, LIU teaches the method of claim 11, further comprising, at the first multilink device: receiving from the second multilink device a report that indicates a valid range of frequency separation; determining whether the frequency separation is within the valid range of frequency separation; and performing the imposing the frequency separation based on results of the determining. (LIU, Fig. 6A, step 610, paragraphs 46-49, teach receiving a measurement report that indicates various indicators comprising a range, e.g. CQI offset, TX/RX bandwidth, maximum transmission power, maximum tolerable noise level (i.e. frequency separation based on being within a valid range.))

Regarding claim 13, LIU teaches the method of claim 12, wherein the performing the imposing the frequency separation based on the determining includes imposing or not imposing the frequency separation when the frequency separation is within or not within the valid range of frequency separation, respectively. (LIU, Fig. 13, step 1310, paragraphs 71, 74, teach enabling FD operation depending on spectral efficiency of FD operation as compared to HD operation.)

Regarding claim 15, LIU teaches An apparatus comprising: multiple radios of a first multilink device to communicate wireless wirelessly with a first radio and a second radio of a second multilink device; and a processor coupled to the multiple radios and configured to perform: (LIU, Fig. 14, paragraph 75, teach apparatus 1400 with multiple interfaces 1410, processor 1404, configured to perform the functions as described by Fig. 2, paragraph 36, wherein it is taught multilink devices ENB 205 and UE 220 configured to perform the functions as described by Fig. 6A.)
accessing a set of parameters for a known mathematical model that establishes a frequency separation to be imposed between transmission from the first radio and reception at the second radio in order to achieve a predetermined reception performance at the second radio when the transmission and the reception are simultaneous; (LIU, Fig. 6A, steps 610, 615, paragraphs 50-51, teach the eNB performing full-duplex (FD) (i.e. simultaneous transmission and reception) link adaptation by accessing FD configuration parameters. Furthermore, as described by Figs. 7-8, paragraphs 48-49, the FD configuration parameters (i.e. set of parameters) comprise calculations based at least in part on transmission power, cancellation gain, and self interference (i.e. known mathematical models that establish frequency separation to be imposed between transmission from the first radio and reception at the second radio) in order to achieve FD communication (i.e. a predetermined reception 
and using the known mathematical model, computing the frequency separation based on the set of parameters. (LIU, Fig. 6A, steps 610, 615, paragraphs 50-51, Figs. 7-8, paragraphs 48-49, teach basing the FD configuration parameters on the known mathematical models to reduce self interference (i.e. frequency separation).)

Regarding claim 16, LIU teaches the apparatus of claim 15, wherein the predetermined reception performance enables the second multilink device to operate in a simultaneous transmit and receive (STR) mode via the first radio and the second radio. (LIU, Fig. 6A, steps 620, 625, paragraphs 51-52, teach instructing and communicating via Full-Duplex operation.)

Regarding claim 17, LIU teaches the apparatus of claim 15, wherein the processor is further configured to perform: determining a power difference between a transmit power of the first radio and a receive power at the second radio that results when the first multilink device transmits to the second radio; (LIU, Figs. 7-8, paragraphs 48-49, teach determining a power difference between a transmit power and receiver power based on the transmission.) and wherein the processor is configured to perform the accessing by accessing a reference set of parameters for the known mathematical model that establishes the frequency separation, (LIU, Fig. 6A, steps 610, 615, paragraphs 50-51, teach the eNB performing and wherein the processor is configured to perform the computing by computing the frequency separation based on the reference set of parameters and the power difference. (LIU, Figs. 7-8, paragraphs 48-49, the FD configuration parameters (i.e. set of parameters) comprise calculations based at least in part on transmission power, cancellation gain, and self-interference.)

Regarding claim 18, LIU teaches A non-transitory computer readable medium encoded with instructions that, when executed by a processor of a first multilink device configured to communicate wirelessly with a first radio and a second radio of a second multilink device, cause the processor to perform: (LIU, Fig. 14, paragraph 75, teach apparatus 1400 comprising non-transitory computer readable medium, processor 1404, configured to perform the functions as described by Fig. 2, paragraph 36, wherein it is taught multilink devices ENB 205 and UE 220 configured to perform the functions as described by Fig. 6A.) accessing a set of parameters for a known mathematical model that establishes a frequency separation to be imposed between transmission from the first radio and reception at the second radio in order to achieve a predetermined reception performance at the second radio when the transmission and the reception are simultaneous; (LIU, Fig. 6A, steps 610, 615, paragraphs 50-51, teach the eNB performing full-duplex (FD) (i.e. simultaneous transmission and reception) link adaptation by accessing FD configuration parameters. Furthermore, as described by Figs. 7-8, paragraphs 48-49, the FD configuration parameters (i.e. set of parameters) comprise calculations based at least in part on transmission power, cancellation gain, and self interference (i.e. known 
and using the known mathematical model, computing the frequency separation based on the set of parameters. (LIU, Fig. 6A, steps 610, 615, paragraphs 50-51, Figs. 7-8, paragraphs 48-49, teach basing the FD configuration parameters on the known mathematical models to reduce self interference (i.e. frequency separation).)

Regarding claim 19, LIU teaches the non-transitory computer readable medium of claim 18, wherein the predetermined reception performance enables the second multilink device to operate in a simultaneous transmit and receive (STR) mode via the first radio and the second radio. (LIU, Fig. 6A, steps 620, 625, paragraphs 51-52, teach instructing and communicating via Full-Duplex operation.)

Regarding claim 20, LIU teaches the non-transitory computer readable medium of claim 18, further comprising instructions to cause the processor to perform: determining a power difference between a transmit power of the first radio and a receive power at the second radio that results when the first multilink device transmits to the second radio; (LIU, Figs. 7-8, paragraphs 48-49, teach determining a power difference between a transmit power and receiver power based on the transmission.) wherein the instructions to cause the processor to perform the accessing include instructions to cause the processor to perform accessing a reference set of parameters for the known mathematical model that establishes the frequency separation, (LIU, Fig. 6A, steps 610, 615, paragraphs 50-51, teach the eNB performing full-duplex (FD).) and wherein the instructions to cause the processor to perform the computing include instructions to cause the processor to perform computing the frequency separation based on the reference set of parameters and the power difference. (LIU, Figs. 7-8, paragraphs 48-49, the FD configuration parameters (i.e. set of parameters) comprise calculations based at least in part on transmission power, cancellation gain, and self-interference.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US20180175997A1), hereinafter LIU, in view of Lee et al. (US20190158263A1), hereinafter LEE.

Regarding claim 11, although LIU teaches all the limitations with respect to claim 1 above, LIU does not describe further comprising, at the first multilink device: imposing the frequency separation between first and second frequencies over which the first multilink device communicates with the first radio and the second radio, respectively.
LEE in the same field of endeavor teaches further comprising, at the first multilink device: imposing the frequency separation between first and second frequencies over which the first multilink device communicates with the first radio and the second radio, respectively. (LEE, Fig. 25, step 2520, paragraph 650, teach configuring interference avoiding time-frequency resource structure based on interference. Moreover, paragraph 78 teaches using two or more frequency bands and providing enough spacing.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of LEE with the teachings of LIU to impose the frequency separation between first and second frequencies over which the first multilink device communicates with the first radio and the second radio, respectively.  The motivation would be to mitigate interference using for example, collision avoidance and/or power control (LEE, paragraph 86).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US20180175997A1), hereinafter LIU, in view of Raghavan et al. (US20210321415A1), hereinafter RAGHAVAN.

Regarding claim 14, although LIU teaches all the limitations with respect to claim 1 above, LIU does not describe wherein: the accessing the set of parameters includes receiving from the second multilink device a measure of a cross link interference between the transmission from the first radio and the reception at the second radio; and the computing includes computing the frequency separation based on at least the measure of the cross link interference.
RAGHAVAN in the same field of endeavor teaches wherein: the accessing the set of parameters includes receiving from the second multilink device a measure of a cross link interference between the transmission from the first radio and the reception at the second radio; and the computing includes computing the frequency separation based on at least the measure of the cross link interference. (RAGHAVAN, paragraph 83 teaches a UE determining a differential measurement used to estimate cross-link interference or self-interference and transmitting a measurement report to a base station for subsequent communication based on sub-carrier spacing.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of RAGHAVAN with the teachings of LIU to access the set of parameters includes receiving from the second multilink device a measure of a cross link interference between the transmission from the first radio and the reception at the second radio, and the computing includes computing the frequency separation based on at least the measure of the cross link interference. The motivation would be to allow for enhanced reliability and reduced latency for communications based on interference mitigation or avoidance (RAGHAVAN, paragraph 101).


Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.